COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-236-CV
 
JUDY 
HAMMOND                                                                  
APPELLANT
 
V.
 
DIANE 
VINSON DEVASTO                                                         APPELLEE
 
----------
 
FROM 
THE 114TH DISTRICT COURT OF SMITH COUNTY
 
----------
 
MEMORANDUM OPINION
AND JUDGMENT
------------
        On 
September 2, 2003, October 1, 2003, and October 30, 2003, we notified appellant, 
in accordance with rule of appellate procedure 42.3(c), that we would dismiss 
this appeal unless the $125 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has 
not paid the $125 filing fee. See Tex. 
R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,
we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
 
                                                                  PER 
CURIAM
 

PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
December 11, 2003